NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       SEP 28 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-10490

              Plaintiff - Appellee,                D.C. No. 2:05-cr-50128-JAT

    v.
                                                   MEMORANDUM*
 CHARLES MAURICE BELGARDE,

              Defendant - Appellant.

                      Appeal from the United States District Court
                               for the District of Arizona
                      James A. Teilborg, District Judge, Presiding

                            Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

         Charles Maurice Belgarde appeals from the 18-month sentence imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

         Belgarde contends that his sentence is substantively unreasonable in light of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the long period of time between his violation conduct and sentencing, and other

mitigating circumstances. The district court did not abuse its discretion in

imposing Belgarde’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The within-Guidelines sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

the speed with which Belgarde violated his supervised release and the need to

protect the public. See Gall, 552 U.S. at 51; see also United States v. Garrett, 253

F.3d 443, 449-50 (9th Cir. 2001) (court may postpone adjudication of a supervised

release violation until a defendant is released from state custody).

      In an untimely pro se reply brief, Belgarde also argues that the district court

imposed the sentence to punish his violation conduct and previous criminal acts.

Even if this argument were properly before the court, it would fail because it is not

supported by the record.

      AFFIRMED.




                                          2                                    14-10490